Citation Nr: 1009974	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-38 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left wrist injury. 
 
2.  Entitlement to an evaluation in excess of 10 percent for 
left foot stress fracture residuals.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from July 2001 to July 
2005.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2008 
rating decision of the VA Regional Office in Reno, Nevada 
that granted service connection for left foot and left wrist 
injury residuals.  The appellant appeals for higher initial 
disability evaluations.  

Service connection for left knee injury residuals, which was 
also on appeal, was granted by rating action dated in May 
2009.  This is a full grant of that benefit sought on appeal 
and it is no longer for appellate consideration.


FINDINGS OF FACT

1.  Left wrist injury residuals are manifested by slightly 
decreased limitation of motion, diminished grip strength, 
cystic changes, and reported complaints of pain, swelling, 
weakness and activity restrictions; no ankylosis or 
impairment of the ulna or deformity is demonstrated.

2.  Left foot stress fracture injury residuals are manifested 
by reported complaints of residual pain and activity 
restrictions, with objective clinical findings of tenderness 
of the second and third metatarsal from chronic cortical 
thickening; no abnormalities or arch defects, hammertoes, 
hallux valgus, pes planus, clawfoot or malunion is 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left wrist injury residuals are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5215 
(2009).

2.  The criteria for an evaluation in excess of 10 percent 
for left foot stress fracture injury residuals are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.59, 4.71a, Diagnostic 
Code 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the symptoms associated with the 
service-connected left wrist and left foot injury residuals 
are more disabling than reflected by the currently assigned 
disability evaluation and warrant higher ratings.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

The Veteran challenges the initial evaluation for left foot 
and left wrist disabilities following the grant of 
compensation in April 2008.  In Dingess, the Court of Appeals 
for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated and proven, 
thereby rendering § 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Here, the duty to notify and 
notice regarding the effective date elements of the claims 
were satisfied by a letter in December 2007 before service 
connection was granted.  Additional notification was sent to 
the appellant in January 2009.  VA's duty to notify in this 
case has been satisfied.  For these reasons, the Board may 
proceed to decide the issues on appeal.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The record reflects that she was afforded 
comprehensive VA examinations in January 2008 and March 2009 
which the Board determines are adequate.  Cumulatively, the 
claims folder was reviewed, her complaints were considered, 
and clinical findings were reported.  The appellant has not 
indicated that she has sought any other treatment for the 
service-connected disabilities, and does not contend that 
there is any outstanding evidence that has not been received 
or considered as to the claims on appeal.  The Board is not 
aware of the existence of any additional relevant evidence 
which has not been obtained.  The service records are on file 
(see VA Form 9).  It is therefore found that no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist in the development of these claims. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The claims are ready to be considered on the merits.

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life and is 
based, as far as practicable, on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2009).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.3 (2009).

The Veteran left wrist disorder is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 which provides that a 10 
percent rating is warranted when there is limitation of 
motion of the wrist with dorsiflexion less than 15 degrees or 
with palmar flexion limited in line with the forearm. Id.  A 
30 percent disability evaluation is warranted when there is 
favorable ankylosis in 20 to 30 degrees dorsiflexion in the 
major wrist.  A 40 percent disability evaluation is 
contemplated for ankylosis of the major wrist in any other 
position, except favorable.  A 50 percent rating is assigned 
for ankylosis of the major wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation. 38 U.S.C.A. § 4.71a, Diagnostic Code 
5214 (2009).

The Veteran's left foot disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 which provides that injuries of 
the foot are rated 10 percent if moderate, 20 percent if 
moderately severe, 30 percent if severe, and 40 percent with 
actual loss of use of the foot. Id.  Normal range of motion 
of the wrist includes dorsiflexion to 70 degrees, palmar 
flexion to 80 degrees, ulnar deviation to 45 degrees, and 
radial deviation to 20 degrees. 38 C.F.R. § 4.71, Plate I 
(2009).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged." Hart v. Mansfield, 21 Vet. App. 
505 (2007) (staged ratings are appropriate when the factual 
findings show distinct period where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.);see also Fenderson v. West, 12 Vet. App. 119, 126 
(2001).

1.  Left wrist injury residuals

Factual Background

Service connection for left wrist injury residuals was 
granted in an April 2008 rating decision.  Initially, a 
noncompensable evaluation was assigned.  A 10 percent 
evaluation was assigned in an amended decision.

The Veteran was afforded a VA examination in January 2008.  
She reported that  she had sustained a fracture of the left 
wrist in 2000 after tripping and falling, and that it was 
casted for six months.  She complained of swelling, weakness, 
and painful gripping holding and lifting her child.  The 
appellant indicated that she used and could write with both 
hands, but felt that her right hand might be more dominant.  
She related that since the left hand injury, she had been 
using the right hand more frequently.  

On physical examination, the appellant had active and passive 
forearm supination from zero to 85 degrees; dorsiflexion from 
zero to 70 degrees; palmar flexion from zero to 80 degrees; 
wrist radial deviation from zero to 20 degrees; pronation was 
from zero to 80 degrees, and ulnar deviation from zero to 45 
degrees.  It was reported that measured range of motion was 
equal and symmetrical to the uninjured right wrist.  Grip 
strength using the Jamar dynamometer was measured and was 
interpreted as indicating no significant change of gripping 
force after repetitive usage although she reported increasing 
discomfort on repetitive gripping.  An X-ray of the left 
wrist was interpreted as showing unremarkable findings.  A 
diagnosis of status post sprain, left wrist, with subjective 
residuals by history was rendered.  The examiner commented 
that repetitive movement of the left wrist caused no apparent 
impairment limitations, loss of range of motion, or 
additional functional impairment.  

The appellant was afforded a VA examination in March 2009.  
She had complaints of recurrent pain and weakness of the left 
wrist.  It was reported that inflammatory arthritis was not 
present but that she did report some hand swelling.  She 
stated that lifting and carrying was limited to 30 pounds.  
It was reported that she was a full-time homemaker making 
soap.  She was noted to be right-hand dominant.  The Veteran 
had forearm supination to 85 degrees; dorsiflexion from zero 
to 80 degrees; palmar flexion from zero to 58 degrees; wrist 
radial deviation from zero to 13 degrees; pronation from zero 
to 85 degrees, and ulnar deviation from zero to 38 degrees.  
It was reported that left grip strength was good but was 
decreased versus the right.  The fingers were not swollen, 
and the Veteran could fully extend and flex them and touch 
the tips to the palmar crease.  No soft tissue edema was 
noted.  The January 2008 X-ray was reviewed and magnetic 
resonance imaging (MRI) of the left wrist was ordered.  
Following examination and review of MRI results, an 
impression was rendered of "cystic changes seen within the 
scaphoid bone contusion of the Xeroform with intermuscular 
edema and small bursal fluid collection, left wrist".  The 
examiner added that direct traumatic injury could account for 
the changes.   

Legal Analysis

The Board observes that the service-connected left wrist 
disorder is primarily manifested by some slightly decreased 
limitation of motion, diminished grip strength, cystic 
changes on MRI and reported complaints of pain, swelling, 
weakness and activity restrictions.  However, after a careful 
review of the evidence of record, the Board finds that the 
appellant's left wrist injury residuals do not warrant an 
evaluation in excess of 10 percent disabling.  

The Board points out that a 10 percent evaluation is the 
maximum schedular rating for limitation of motion of the 
wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 
evaluation is also consistent with periarticular pathology 
productive of painful motion. See 38 C.F.R. § 4.59 (2009).  
Therefore, the Board must evaluate whether the Veteran's 
wrist disability warrants an increase under other applicable 
diagnostic code.  For a higher evaluation there must be 
evidence of ankylosis under 38 C.F.R. § 4.71a, Diagnostic 
Code.  The evidence establishes, however, that ankylosis is 
not present.  The Board has also considered other potentially 
applicable diagnostic codes, but the evidence does not 
disclose impairment of the ulna, malunion, nonunion of 
malalignment of the ulna, or deformity for which other 
appropriate diagnostic codes might be considered for a higher 
rating.  As such, there is no basis for the award of an 
evaluation in excess of the currently assigned 10 percent for 
left wrist injury residuals of disability under any 
applicable criteria.

In determining the degree of functional impairment, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are for 
consideration. See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board accepts that the appellant has some degree 
of functional impairment, pain, and pain on motion.  She 
reports stiffness and weakness, and there are indications of 
some decreased grip strength and activity restrictions.  The 
Board deems the Veteran's own reports of symptomatology as 
credible.  However, neither the lay nor medical evidence 
reflects the functional equivalent of symptoms required for a 
higher evaluation.  The evidence indicates that the Veteran 
retains good function of the left wrist despite the reported 
and observed symptoms.  It is also important to note that 10 
percent is the maximum evaluation for limitation of motion 
regardless of the degree of functional impairment. See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board cognizes that a lay person is competent to describe 
what comes to him or her through the senses. See Layno v. 
Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran 
can assert that the symptoms associated with her left wrist 
disability is worse.  The Federal Circuit has held that lay 
assertion is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
However, the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  To the extent that the 
appellant asserts that her service-connected left wrist 
disorder is more severely disabling, the Board points out 
that the findings on the 2008 and 2009 VA medical 
examinations do not establish that the Veteran has more 
severe disability in this regard.  The Board has specifically 
considered her pleadings.  In the substantive appeal, she 
reported pain, swelling, and at times, an inability to 
rotate.  However, such functional impairment is included in 
the assigned 10 percent evaluation.  We again note that she 
is at the maximum evaluation for limitation of motion and 
such evaluation contemplates all functional impairment. See 
Johnston; DeLuca, supra.  We also conclude that the 
observation of a skilled professional is more probative of 
the degree of impairment than her lay statement.  
Furthermore, accepting the pleading as true and correct would 
not warrant a higher rating.  In view of such, the Board 
finds that the VA examiners' findings are more credible and 
probative.  As such, the Board is of the opinion that the 
currently assigned disability evaluation of 10 percent is 
more appropriate.

The Board has considered whether a staged rating is warranted 
in this instance.  However, it is found that the disability 
has not significantly changed, and a uniform evaluation is 
warranted. See Hart v. Mansfield, 21 Vet. App. 505 (2007);see 
also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Accordingly, the claim for a higher rating for left wrist 
injury residuals is denied.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

2.  Left foot stress fracture injury residuals.

Factual Background

Service connection for left foot stress fracture residuals 
was granted in an April 2008 rating decision.  Initially, a 
noncompensable evaluation was assigned.  A 10 percent 
evaluation was assigned in an amended decision. 

The Veteran underwent VA examination in January 2008.  She 
reported history of the sudden onset of pain during physical 
training while running in service.  It was reported that 
stress fracture was diagnosed and that she was treated with 
an insert and soft plaster cast and placed on crutches.  The 
appellant stated that she continued to experience residual 
pain, especially with activities that required increased 
weightbearing, or repetitive bending or standing.  She 
related that she was not able to run or jump and that 
recreational activities had been significantly diminished.  
The appellant said that foot pain limited her ability to walk 
up stairs and steps and that her condition waxed and waned 
with weightbearing activities.  She related that she could 
not stand for more than 40 minutes and that the maximum she 
could walk on a flat and level surface was one mile.  She 
reported that she took about 10 Tylenol tablets a month for 
control of pain discomfort.  

On physical examination, the feet were symmetrical.  There 
was no functional loss with extension or flexion of the 
metatarsophalangeal and interphalangeal joints of the toes.  
The Veteran evidenced no painful movement with motion of the 
ankle and toes.  She was observed to have a normal gait and 
was able to heel and toe walk.  It was reported that with toe 
gait, she complained of pain.  No unusual shoe wear pattern 
was noted.  There were no skin or vascular changes.  She did 
not have hammertoes, high arch, clawfoot or other 
deformities.  She was not flat-footed, and had a flexible 
painless hind, mid and fore foot.  On full weightbearing in 
the standing position, the Achilles tendon alignment was in 
the neutral position as it inserted into the calcaneus.  
There was no varus or valgus angulation of the calcaneus in 
the long axis of the tibia.  There was no malalignment, 
malunion or nonunion of the great toe.  There was no 
ankylosis of the toes.  The Veteran had active painless 
motion of the metatarsus of the great toe.  Tenderness was 
elicited on the anterior surface of the shaft of the left 
second metatarsal.  There was no soft tissue edema of the 
left foot.  

The Veteran was observed to walk with no significant limp or 
lift.  On standing on a flat surface, all toes touched the 
floor.  Extension and flexion of both feet were equal, 
symmetrical and painless.  There was no restricted movement 
of the joints of the toes.  It was reported that the 
appellant had a flexible foot, that it was not flat, and that 
the arch was preserved in the weightbearing position.  It was 
noted that she wore no corrective shoes or shoe inserts, and 
used to device to assist with ambulation.  An X-ray was 
interpreted as showing an old healed stress or insufficiency 
fracture of the left second metatarsal and congenital fusion 
of the middle and distal phalangeal bones of the second 
through fifth toes.  Diagnoses were rendered of old healed 
stress or insufficiency fracture of the left second 
metatarsal with residuals, and traumatic tendinitis, extensor 
tendons, left foot.  The examiner commented that repetitive 
movement of the foot and toes caused no apparent additional 
functional impairment and that there was no flare-ups of 
pain.  

The Veteran was afforded a VA examination in March 2009.  
Complaints regarding the left foot were essentially the same 
as on prior VA examination.  On examination of the left foot, 
she complained of pain in the left foot on toe gait.  
Tenderness was felt over the anterior second and third 
metatarsal of the left foot.  In bare feet, the appellant 
stood with the tips of the toes touching the floor.  There 
were no abnormalities or arch defects, hammertoes, high 
arches, hallux valgus or pes planus.  Pressure over the 
plantar surface of the left foot and at the calcaneus was 
painless.  There was full extension and flexion of the toes 
of the left foot.  The toes were warm and had good color.  
Peripheral pulses were intact.  Prior X-rays were reviewed.  
An impression of chronic cortical thickening consistent with 
old healed insufficiency fracture of the second metatarsal 
was rendered.  

Legal Analysis

After careful review of the evidence of record, the Board 
finds that the appellant's residuals of left foot stress 
fracture residuals do not warrant an evaluation in excess of 
10 percent disabling.  The 10 percent evaluation contemplates 
periarticular pathology productive of painful motion.  It is 
also consistent with moderate foot injury.  In order to 
warrant a higher evaluation, the disability must approximate 
moderately severe foot injury. See 38 C.F.R. § 4.55, 4.71a, 
Diagnostic Code 5284. 

The evidence discloses that the service-connected left foot 
disability is primarily manifested by reported complaints of 
residual pain with activity restrictions affecting her 
ability to stand or walk for sustained periods.  There are 
objective clinical findings of tenderness of the second and 
third metatarsal from chronic cortical thickening.  The VA 
examination reports in 2008 and 2009 do not indicate any 
untoward foot pathology referable to the service-connected 
disorder.  There was no observed impairment of gait or use of 
assistive devices for ambulation.  No additional limitations 
relative to pain, fatigue, incoordination, weakness or lack 
of endurance were noted on examination.  In view of such, the 
Board finds that the symptoms associated with the left foot 
stress fracture are not shown to be comparable to moderately 
severe injury residuals for which more than 10 percent rating 
might be assigned under Diagnostic Code 5284.  

The Board has considered whether a higher disability 
evaluation may be assigned under other potentially applicable 
diagnostic criteria for rating disabilities of the foot by 
analogy. 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, and 
5283 (2009) provide for higher ratings for foot disability.  
The record reflects, however, that on examination, the 
Veteran has not been found to have pes planus, clawfoot, 
hammertoes, valgus or varus deformity or malunion or nonunion 
of the tarsal or metatarsal bones of the left foot.  As such, 
there is no basis for the award of an evaluation in excess of 
the currently assigned 10 percent for residuals of a left 
foot disability under any other criteria.

In determining the degree of functional impairment, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are for 
consideration in this case. See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The appellant reports some degree of 
functional impairment, pain, and pain on motion.  The Board 
deems the Veteran's own report of symptomatology as credible.  
However, neither the lay nor medical evidence reflects the 
functional equivalent of symptoms required for a higher 
evaluation.  The evidence indicates that the Veteran retains 
good function of the left foot despite the reported and 
observed symptoms.  

The Board recognizes that a lay person is competent to 
describe what comes to him through the senses. See Layno v. 
Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran 
can assert that the symptoms associated with left foot 
disability is worse.  However, the Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence. See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
While the appellant asserts that her service-connected left 
foot disability is more severely disabling, the Board 
observes that the findings on the 2008 and 2009 VA clinical 
examinations do not demonstrate more significant foot 
symptomatology evidencing more severe disability in this 
regard.  We conclude that the observation of a skilled 
professional precisely identifying functional loss and 
remaining functional use are more probative than her 
nonspecific lay statement.  To the extent that she reports 
pain, the current evaluation contemplates moderate foot 
injury and pain. See 38 C.F.R. § 4.59.  In view of such, the 
Board finds that the VA examiners' findings and opinion are 
more credible and probative. 

The Board has considered whether a staged rating is warranted 
in this instance.  However, it is found that the disability 
has not significantly changed, and a uniform evaluation is 
warranted. See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Accordingly, the claim for a higher rating for left foot 
stress fracture injury residuals is denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for left wrist injury 
residuals are not met.

An evaluation in excess of 10 percent for left foot stress 
fracture residuals are not met.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


